Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner for this current application at the USPTO has changed.  Examiner Jean-Louis can be reached at 571-270-3503. 
Response to Arguments
This Office Action is in response to the amendment submitted on 09/22/21. Claims 1-12 and 15-17 are currently pending in the application, with claims 13-14 having being cancelled.  Accordingly, claims 1-12 and 15-17 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
The examiner further acknowledges applicant’s arguments that because independent claim 11 and dependent claims thereof were not rejected or objected to, they are believed to be potentially allowable.  Such arguments are however not found persuasive as the examiner contends that independent claim recite the use of the compound of formula (I) which is has been amended by the recitation of R11.  Since the compounds are not allowable and still possess written description issues, no claims are currently allowable.  Moreover, because applicant has amended claim 11 and because claim 11 has written description issues, said claims are still not allowable.  

Additionally, attention is directed to the example 43 which failed to teach treatment of aggressive cancers such as pancreatic cancer or brain cancer which are 

	Applicant’s arguments with respect to the 112(b) rejection of claims 1, 3, 5, and 13 have been fully considered.  Applicant argues that claims 13 and 14 are now cancelled, claim 5 has been amended to recite the proper terms, and claim 3 now recite the intermediate compounds.  Additionally, Applicant argues that R11 was erroneously omitted as the PCT/WIPO document recites R11 in the disclosure.  While the examiner agrees that no new matter was introduced as R11 was recited in the WIPO document, and while various amendments have been made, the examiner maintains that claim 3 is till indefinite.  Specifically, applicant recites a method for preparing “the pharmaceutical composition” and failed to reference which pharmaceutical composition is applicant preparing as said recitation lacks antecedent basis.  Additionally, claim 3, step a recite an example of reactant 1 that is reacted with an example of a reactant 2.  Such recitation of “i.e.” or for example is vague and indefinite as the term “i.e.” refers to a preference and thus one skilled would not be apprised of the intended scope of the claims.  Additionally, claim 3 failed to recite the specific catalyst and condensing agent 

Given that applicant has amended the claims, the 112(d) rejection over claim 3 is hereby withdrawn.  

For the foregoing reasons, the 112(d) rejection is hereby withdrawn.  However, the 112(a) and 112 (a) and (b) rejections remain proper.  However, in view of applicant’s amendment, the following modified 112 (a) and 112(b) Final rejections are being made.  

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 3-9 recite the limitation "the pharmaceutical composition" in claim 3, line 1, “the compound having” in claim 3, line 2; “the presence of a catalyst” in claim 3, line 5; and “the presence of a catalyst” in claim 3, line 18; and “the preparation of a medicament” in claim 8, line 2.  Specifically, the claims contain no earlier recitation or limitation of said terms and where it would be unclear as to what element the limitations were making reference to. As a result, there is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 1-12 and 15-17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claims 1-12 and 15-17 are particularly vague and indefinite given that applicant is claiming that the compound of formula (I) is a structural formula wherein A is selected from (CH2)eN(R7)C(O)N(R8)(CH2)f and CH2C(O)NR7, wherein e and f are independently 0 or 1, wherein “each group is bonded to rings substituted by R3 and R4”, in sentence 9, claim 1.  It is unclear which group is applicant referring to that is bonded or “attached” to the ring that has R3 and R4.  Additionally, the examiner respectfully points out that only one ring is substituted by R3 and R4 and thus the recitation of “rings” in sentence 9 is unclear as it is unclear which other ring “said purported groups” can also be attached to.  

With respect to claim 3, claim 3, line 4, in step (a) recites a polypeptide wherein reactant 1 is an example “i.e. reactant 1) (in sentence 4 of claim 3); and “i.e., reactant 2” (in sentence 5 of claim 3).  The examiner contends that given that a specific compound of a particular structural formula (I) is the end product, specific reactants needs to be delineated and cannot be one of several examples that lead to the structure 
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  However, for the sake of compact prosecution, the Examiner will construe that claims 4-7 are incorporated into claim 3 since they clearly define the aforementioned terms and that the groups in claim 1 refer to functional attachment groups listed as A that are attached in between the phenyl rings. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8-12, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated by the court in Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), regarding the written description requirement:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.

In this instant application, applicant did not specifically describe how to obtain compounds of Formula (I) wherein R11 is selected from hydrogen, alkoxycarbonyl, aryl or heterocycloalkyl.  The specification and claim 3 simply recite an intermediate compound 3 that is reacted with an acid and DCM to lead to the hydroxy group on the compound of Formula (I) (see specification paragraph 0009 and claim 3).  Nowhere in the specification, did applicant delineate a synthesis to lead to compounds of formula (I) 
As a result, the Examiner contends that the specification did not reasonably convey to those skilled in the art that the applicant was in possession of such limitation as of the date of invention.

	 35 USC § 112(a)-Enablement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
	
	(a) INGENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-11, and 15-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The enablement rejection below is focusing the effectiveness genus of compounds of formula (I) and for the treatment of cancer.

In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation. The factors include:

1) the nature of the invention;

2) the breadth of the claims;

3) the predictability or unpredictability of the art;

4) the amount of direction or guidance presented;

5) the presence or absence of working examples;



7) the state of the prior art; and,

8) the relative skill of those skilled in the art.


The relevant factors are addressed below in the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.

Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the filing date is November 17, 2016, the date of CHINA 201611027194.X As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):

"[A] [s]pecification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirements of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs that teaching contained in the specification is truly enabling."



As of the time of filling, treating any cancer with a compound of formula (I) was unknown and the prior art did not recognize any compound of formula (I) as capable of successfully treating any cancer. Regarding cancer, Vogelstein et a/. (Nature Medicine (2004), vol. 10, pp.789-799) taught that the cancer research can be summed up to be a genetic disease [abstract]. The references summarize the important genes responsible for the genesis of various cancers, their mutations and the pathways through which they act [abstract]. Alteration in three types of genes are responsible for tumorigenesis: oncogenes, tumor-suppressor genes and stability genes [p.783, col. 1, para.1]. When compared to diseases such as cystic fibrosis or muscular dystrophy wherein mutations in one gene can cause disease, no single defect “causes” cancer [p.783, col. 1, para.1]. In some cancers, the gatekeeper has been identified, however in most common tumors the gatekeepers are known. It is also unknown whether cancers of the lung, breast, 

i. Cell type specificity: KRAS2 gene mutations in normal pancreatic dull cells seem to initiate the neoplastic process, eventually leading to the development of pancreatic cancer [p.795, col. 2, para. 2]. The same mutations occurring in normal colonic and ovarian epithelial cells lead to self-limiting hyperplastic or borderline lesions that do not progress to malignancy [p.795, col. 2, para. 2].

ii. Chronology: In contrast to the effects of KRAS2 mutations in a normal colonic epithelial cells, a KRAS2 gene mutation in the same cell type that has already acquired 
iii. Growth inhibition versus growth promotion: In many human and experimental cancers, RAS genes seem to function as oncogenes. However, RAS genes can function as suppressor genes under other circumstances, inhibiting tumorigenesis after administration of carcinogens to mice [p.795, col. 2, and para. 4]. These and similar observations on other cancer genes are consistent with emerging general notion that signaling molecules play multiple roles at multiple times, even in the same cell type [p.795, col. 2, para. 5]. However, the biochemical bases for such variations among cancer cells are almost entirely unknown [p.795, col. 2, para. 6]. A major challenge for cancer researchers involves the practical benefits to a patient [p.797, col. 1, para. 4]. Eradicating hundreds of billions of cancer cells from a human with metastatic disease is a daunting task [p.797, col. 1, para. 5]. Each of these cells has multiple genetic abnormalities and is capable of rapidly evolving variants to combat any therapeutic onslaught [p.797, col. 1, para 5]. Thus, a high degree of unpredictability exists in the art with regard to treating cancer. In particular, it would be unpredictable to extrapolate a treatment for one specific type of cancer to all cancers administering one compound.

Chong Toh et al. (Cancer (2015), vol.119, pp.380-387) teach a phase 2 trial of Linifanib in patients with advanced hepatocellular carcinoma [entire document]. Linifanib at a fasting dose of 0.25 mg/kg was administered at bedtime: daily to patients with Child-Pugh class A hepatic function and every other day to patients with Child-Pugh class B hepatic function to avoid potential increases in systemic drug exposure due to 

Given that it was not known that Linifanib solvates or polymorphs will be able to treat any cancer or have the same activity against advanced hepatocellular carcinoma, one of ordinary skill in the art would not be able to predict that said compounds could be effective in the treatment of any cancer without enabling a set of species representative of the full scope of the compounds of formula (I) and cancers known in the art. Attention is especially directed to compounds of Formula (I) wherein R11 can be various alkoxy, alkylamino, aryl, heterocycloalkyl groups and wherein R1 and R2 are various aryl and/or heteroaryl rings that can be attached to said formula (I) and yet the specification failed to demonstrate that the aforementioned compounds were effective in inducing growth inhibition.  In fact, the compounds of formula (I) tested that showed effectiveness were compounds 1 and 10.  Nowhere were compounds of formula (I) wherein e and f were 1 were present, or R1 and R2 have aryl or heteroaryl rings attached to the indazole rings and wherein R11 is other than a hydroxy group.  Moreover, cancer is further known to be characterized by subtypes that are either resistant and/or aggressive or rare (i.e. glioblastoma, Merkel cell carcinoma) and yet nowhere in the specification did applicant attempt to test said cancers with any compound of Formula (I).  The artisan would have required sufficient direction as to how, at minimum, a representative set of species of the claimed compound could effectively treat cancer and, further, how the artisan could have reasonably extrapolated such results to the larger and highly varied genus of compound of formula (I) and cancers without requiring undue experimentation to determine which combination would actually show sensitivity to treat any cancer such that the artisan would have been imbued with at least a reasonable expectation of success in the treatment. Such success would not have been reasonably expected for the compounds of formula (I) as claimed given the highly complex and variable nature of cancer known in the art and that Applicant has shown examples IC50 values against several cancer cell lines. However, the specification does not provide any explanation as to how the IC50 values can be extrapolate to treatment of any and every cancer and subtypes thereof. To the artisan, the concept of broad genus of compounds of formula (I) that will be effective to treat any cancer would not have been considered representative or suggestive of the same efficacy in the of cancer in the absence of any evidence or reasoning to do so. Additionally, since the skilled artisan would have expected the interaction of a particular agent in the treatment of a particular disease state to be very specific and highly unpredictable absent a clear understanding of the structural and biochemical basis for the use of the combination, one of skill in the art would have no other recourse but undue experimentation to undertake extensive testing 

MPEP §2164.03 states, "The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The ‘amount of guidance or direction’ refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)...ln applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required."

"Nascent technology...must be enabled with a ‘specific and useful teaching’. The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full 

As established supra, the method of treating any cancer by administering a therapeutically effective amount of a compound of formula (I) was unpredictable at the time of the invention, given that the art recognized the complexity of developing cancer therapies for the treatment of wide number of cancer and the fact that different compounds of formula! have different IC50 values, the art clearly lacked information in regards to how various compounds of formula (I) would have been effective in treating a broad genus of cancers. Thus, the pharmaceutical composition and method of treatment of the invention must be considered nascent, since the state of the art at the time of the invention did not recognize the claimed objective could be accomplished with any reasonable expectation of success. As a result, the amount of guidance required from Applicant necessarily is high, since Applicant cannot rely upon what is known in the art about the nature of the invention for such guidance.

In the as-filed specification, Applicant demonstrates in the as-filed specification IC50 (uM) values of compounds 1-12 and Linifanib in 54 commercial tumor cell lines [tables 1-2, p.27-31] and stability plasma in rats. The commercial tumor lines include prostate, uterus, T- lymphoblastic cell, colon carcinoma, hepatocellular, fibrosarcoma, duodenum, bone marrow, leukemia, lung adenocarcinoma, breast cancer, melanoma, bone osteosarcoma, thyroid/medulla, esophageal, etc.



The quantity of experimentation to treat any cancer with the instantly claimed compounds encompassed by the claims would be an undue burden to one of ordinary skill in the medicinal, biological and pharmacological art, since the skilled artisan is given inadequate guidance for the reasons stated above. Even with undue burden of experimentation, there is not a reasonable expectation of success that one would be 

The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of pharmaceutical, medical and chemical arts that experimentation in this art is not all uncommon, but that the level of experimentation required in order to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See /n re Angstaat, 537 F.2d 498, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”



As the cited art and discussion of the above factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at the time of the invention, fail to imbue the skilled artisan with a reasonable expectation or ability to use the full scope of the invention as instantly claimed. In order to actually use the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant’s disclosure as required by 35 U.S.C. 112(a) in order to practice the full scope of embodiments presently claimed.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/07/2022